Title: From George Washington to Jeremiah Wadsworth, 2 December 1778
From: Washington, George
To: Wadsworth, Jeremiah


  
    Sir
    Haverstraw [N.Y.] 2d Decemr 1778
  
By the inclosed you will perceive that the troops at Rhode Island are in extreme distress for want of Flour. If a supply of that Article is not already upon the way, you will, I hope, take every measure to have it thrown in before the Roads are in a worse state than they are at present—As I have not Copies of the inclosed be pleased to take care of them & return them. I am Sir Yr most obt Servt

  Go: Washington

